Exhibit 10.6
(WALTER INVESTMENT MANAGEMENT CORP. LOGO) [b82601b8260101.gif]
March 25, 2011
Brian L. Libman
1065 Weed Street
New Canaan, CT 06840
Dear Brian:
We are pleased that you have accepted the position of Chief Strategic Officer
with Walter Investment Management Corp. (“WIMC,” or collectively with the WIMC’s
subsidiaries and affiliates, the “Company”), subject to the consummation of the
Closing on the Closing Date (both as defined in that certain Membership Interest
Purchase Agreement, dated as of March 25, 2011, by and among GTCS Holdings LLC,
GTH LLC and WIMC). This letter (the “Agreement”) is intended to set forth the
terms and conditions of your employment with the Company. Your employment shall
begin on the Closing Date (the “Effective Date”). The term of this Agreement
(the “Term”) shall continue until the close of business on the first anniversary
after the Effective Date. Thereafter, the Term shall automatically extend
annually for one year terms unless and until terminated as provided herein. All
capitalized terms that are not defined herein are defined in Appendix 1 hereto.

1.   As Chief Strategic Officer of the Company, you shall report to and serve at
the direction of the Chief Executive Officer of the Company and you will be
responsible, in partnership with the CEO of Green Tree Credit Solutions, for the
strategic direction for all new and existing lines of business. Additional
responsibilities include senior client management for the purpose of business
development and such other duties as shall be determined by the CEO of WIMC.  
2.   Your compensation package will be as follows:

  (a)   Base Salary         Your Base Salary will be $400,000 per year which
shall be subject to annual review and increase (but not decrease) by the Board
of Directors of WIMC (the “Board of Directors” or the “Board”) and paid in
accordance with the payroll practices of the Company, as they may change from
time to time.     (b)   Bonus         Your annual target bonus will be, at a
minimum, 200% of your Base Salary, or $800,000 at your current Base Salary, with
the potential to increase your bonus to a maximum of 300% of your target bonus
or $1,200,000 at your current Base Salary;

(WAC LISTED NYSE AMEX LOGO) [b82601b8260102.gif]
www.walterinvestment.com

 



--------------------------------------------------------------------------------



 



      provided, however, that the actual amount of your bonus will be dependent
upon the achievement of the Company’s annual financial and other goals
consistent with those established for other members of executive management, as
well as the accomplishment of individual objectives, established annually by the
Board of Directors (the actual bonus awarded to you in any given year, which may
be greater or less than your target bonus is referred to herein as your “Annual
Bonus” for that year). Except as provided in sections 6(a), (b), and (d), below
to receive a bonus you must be employed through the end of the year for which
the bonus is payable (the “Bonus Year”). The bonus for a Bonus Year will be
payable to you during the next following year (the “Bonus Payment Year”)
immediately upon the closing of the Company’s books for the Bonus Year, but not
later than March 14 of the Bonus Payment Year (the date of payment being the
“Bonus Payment Date”). With respect to any Annual Bonus to be paid hereunder in
2012, such bonus shall be paid in accordance with the Company’s Annual 162(m)
Bonus Plan and to the extent possible, shall be structured to comply with
Section 162(m) of the Code as performance based compensation thereunder;
provided however, to the extent not deductible by the Company, such payment
shall be deferred until it can be paid by the Company on a tax deductible basis.
    (c)   Benefits

  (i)   You will be entitled to receive from the Company prompt reimbursement
for all reasonable out-of-pocket business expenses incurred by you in the
performance of your duties hereunder, in accordance with the most favorable
policies, practices and procedures of the Company relating to reimbursement of
business expenses incurred by Company directors, officers or employees in effect
at any time during the 12 month period preceding the date you incur the
expenses; provided, however, that any such expense reimbursement will be made no
later than the last day of the calendar year following the calendar year in
which you incur the expense, will not affect the expenses eligible for
reimbursement in any other calendar year, and cannot be liquidated or exchanged
for any other benefit.     (ii)   Participation in the Company’s group life and
health insurance benefit programs generally applicable to executives and in
accordance with their terms, as they may change from time to time.     (iii)  
Participation in the Company’s retirement plan, generally applicable to salaried
employees as it may change from time to time and in accordance with its terms.
Your eligibility to participate will be consistent with the requirements of
ERISA.

-Page 2-



--------------------------------------------------------------------------------



 



  (iv)   Participation in the long-term incentive plan(s) of WIMC in effect from
time to time, will commence with the 2012 Company award cycle, and will be in an
amount generally consistent with other senior executives of the Company taken as
a whole, as determined by WIMC’s Compensation and Human Resources Committee (the
“Compensation Committee”). The components of any award and the methodology for
determining the economic value shall be as provided in the plan(s) or otherwise
as determined by the Compensation Committee in its discretion.     (v)   For
2011, 20 days of annual vacation, less any days used prior to the Effective
Date, plus any remaining carry over vacation from 2010 pursuant to the Company’s
2010 vacation policy. For 2012 and beyond, 20 days of annual vacation with
carryover to be treated as per the Company’s vacation policy, as it may change
from time to time.     (vi)   Your Benefits under this Agreement, including
grants to you under the Company’s long-term incentive plan(s), will be subject
to periodic review and increase by the Board of Directors.

  (d)   Recapitalization         Any equity award agreement will provide that in
the event of any change in the capitalization of WIMC such as a stock split or a
corporate transaction such as a merger, consolidation, separation or otherwise,
the number and class of any equity you may have received, shall be equitably
adjusted by the Compensation Committee, in its sole discretion, to prevent
dilution or enlargement of rights.

3.   It is agreed and understood that your employment with the Company is to be
at will, and either you or the Company may terminate the employment relationship
at any time for any reason, with or without cause, and with or without notice to
the other; nothing herein or elsewhere constitutes or shall be construed as a
commitment to employ you for any period of time.   4.   You agree that all
inventions, improvements, trade secrets, reports, manuals, computer programs,
systems, tapes and other ideas and materials developed or invented by you during
the period of your employment with the Company, either solely or in
collaboration with others, which relate to the actual or anticipated business or
research of the Company, which result from or are suggested by any work you may
do for the Company, or which result from use of the Company’s premises or the
Company’s or its customers’ property (collectively, the “Developments”) shall be
the sole and exclusive property of the Company. You hereby assign to the Company
your entire right and interest in any such Developments, and will hereafter
execute any documents in connection therewith that the Company may reasonably
request.   5.   As an inducement to the Company to make this offer to you,
except as specifically disclosed in Appendix 3 hereto, you represent and warrant
that you are not a party to any agreement or

-Page 3-



--------------------------------------------------------------------------------



 



    obligation for personal services, there exists no impediment or restraint,
contractual or otherwise on your power, right or ability to accept this offer
and to perform the duties and obligations specified herein, and your
participation with the organizations referenced on Appendix 3 will not
materially affect your ability to perform hereunder, nor will your involvement
with such organizations result in a conflict of interest with your duties to the
Company.   6.   In the event of a termination or cessation of your employment
with the Company for any reason, the sole rights and obligations of the Company
in connection with your termination shall be those provided under the relevant
provision below.

  (a)   In the event of your death during the Term, the Company will pay to you,
your beneficiaries or your estate, as the case may be, as soon as practicable
after your death, (i) the unpaid Base Salary through the date of your death,
plus payment of any bonus amount payable to you (as determined by the Board of
Directors) in respect of any bonus period ended prior to your termination of
employment, and payment for unreimbursed business expenses properly incurred and
submitted in accordance with Company policy (collectively, the “Compensation
Payments”), (ii) for any accrued but unused vacation days, to the extent and in
the amounts, if any, provided under the Company’s usual policies and
arrangements (the “Vacation Payment”), and (iii)) an amount equal to the Annual
Bonus paid or payable in respect of the fiscal year occurring immediately prior
to the fiscal year in which your termination occurs, multiplied by (x) the
number of days that you were employed by the Company prior to your termination
during such fiscal year, divided by (y) 365 (the “Prorated Bonus”).     (b)   In
the event you suffer a Disability the Company may terminate your employment on
written notice thereof, and the Company will pay you (i) amounts payable
pursuant to the terms of any applicable disability insurance policy or similar
arrangement (if any) that the Company maintains, (ii) the Compensation Payments,
(iii) the Vacation Payment and (iv) the Prorated Bonus.     (c)   In the event
your employment is terminated by the Company for Cause or by you other than as a
result of Constructive Termination, Disability, or death, the Company will pay
to you (i) unpaid Base Salary through the date of your termination, plus (ii)
the Vacation Payment, and you will be entitled to no other compensation, except
as otherwise due to you under applicable law or the terms of any applicable plan
or program. You will not be entitled, among other things, to the payment of any
unpaid bonus payments in respect of any period prior to your termination of
employment.     (d)   (i) In the event you are subjected to Involuntary
Termination other than for Cause, Disability or death, or you terminate your
employment as a result of Constructive Termination, the Company will (w) pay to
you the Compensation Payments, the Vacation Payment and the Prorated Bonus,
(x) continue to pay your Base Salary then

-Page 4-



--------------------------------------------------------------------------------



 



      in effect and Annual Bonus (which, for such purpose, shall equal the
Annual Bonus paid or payable in respect of the fiscal year occurring immediately
prior to the fiscal year in which your termination occurs), for a period of
12 months after your termination (the “Severance Period”), paid in the same
periodic installments as such Base Salary, (y) pay to you, at the same times as
the amounts described in clause (x) above, an amount equal to the monthly excess
of the cost of COBRA continuation coverage and the amount active employees pay
for similar coverage under the Company’s benefit plans, until the earlier of the
end of the Severance Period or until you are eligible to receive comparable
benefits from subsequent employment, and (z) provide you with third party
outplacement services in an amount not to exceed $20,000 during the Severance
Period. For purposes of clarification, the Severance Period shall be 12 months
regardless of how much time remains in the then current Term of this Agreement.
In other words, there shall be no adjustment, up or down, to the amount of
severance regardless of the amount of time remaining in the then current Term at
the time of termination.         (ii) You will remain entitled to the severance
set forth in subsection (i) above notwithstanding the Company’s failure to
extend any Term beyond its expiration date.         (iii) Regarding your Annual
Bonus, by way of example should you be terminated on June 30 of 2012, you will
be paid the Prorated Bonus for the year in which you were terminated (which is
equal to the Annual Bonus paid in respect of 2011 prorated for the period from
the January 1, 2012 through June 30, 2012), plus an amount equal to 1 times the
Annual Bonus paid in respect of 2011, to be paid in equal installments over the
12 month severance period).         (iv) Payment of the foregoing severance is
subject to your execution, delivery and non-revocation of the release attached
hereto as Appendix 2 within thirty (30) days following the termination of your
employment, your compliance with the provisions of Section 7 of this Agreement
which shall survive termination of this Agreement, and your resignation,
effective as of the date of your termination of employment, as an officer and/or
director of the Company or any of its subsidiaries or affiliates.        
(v) Your right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit. Payment will be provided only if
the filing of the claim for payment and completion of the reimbursement payment
can reasonably be completed by the end of the calendar year following the year
in which the expense is incurred.         (vi) In order to be entitled to the
foregoing in the event of Constructive Termination you must provide written
notice, including details describing the basis of your claim, to the Company
within 60 days of the occurrence of the event(s) giving rise to a claim of
Constructive Termination and the Company will have 30 days to remedy any
non-compliance. In the event the Company fails or is unable to remedy any non-

-Page 5-



--------------------------------------------------------------------------------



 



      compliance, the effective date of your termination of employment shall be
90 days from the date the Company received notice, unless otherwise agreed by
you and the Company. Should you fail to provide the foregoing notice, you will
thereafter be barred from receiving benefits based upon the events giving rise
to the claim.     (e)   Treatment of Grants of Equity — Any grants of equity
that you may receive subsequent to the date of this Agreement, and the
disposition of such awards in the event of the occurrence of any of the
circumstances set forth in subsections (a) — (d) above, shall be subject to the
terms and conditions of the plan(s) or program(s) under which the awards are
granted; provided, however, that to the extent not inconsistent with such
plan(s) or program(s), any such awards will provide that, in the event of
termination pursuant to (i) subsections (a) or (b) above, or as a result of
Constructive Termination, all outstanding equity awards will immediately vest,
or (ii) subsection (c) or (d) above, other than as a result of Constructive
Termination, all unvested awards will be forfeited.     (f)   To be entitled to
severance benefits under this Section 6 you must terminate employment from the
Company. For this purpose, your termination of employment must be considered a
“separation from service” within the meaning of Code §409A(a)(2)(A)(i) and any
guidance or regulations issued thereunder.

7.   Non-Compete. It is understood and agreed that you will have substantial
relationships with specific businesses and personnel, prospective and existing,
vendors, contractors, customers, and employees of the Company that result in the
creation of customer goodwill. Therefore, following the termination of
employment under this Agreement for any reason and continuing for a period of
12 months from the date of such termination (the “Restricted Period”), unless
the Board of Directors approves an exception, you shall not, directly or
indirectly, for yourself or on behalf of, or in conjunction with, any other
person, persons, company, partnership, corporation, business entity or
otherwise:

  (a)   Call upon, solicit, write, direct, divert, influence, accept business
(either directly or indirectly) with respect to any account or customer or
prospective customer of the Company or any corporation controlling, controlled
by, under common control with, or otherwise related to the Company or its
affiliates for any purpose that is not consistent with this non-compete
provision;     (b)   Accept employment from or become an independent contractor
for any Competitor of the Company; or     (c)   Hire away any independent
contractors or personnel of the Company or its affiliates and/or entice any such
persons to leave the employ of the Company or its affiliated entities without
the prior written consent of the Company; provided, however, that the

-Page 6-



--------------------------------------------------------------------------------



 



      restriction contained in this clause (c) shall extend through the one
(1) year anniversary of the expiration of the Restricted Period..

8.   Non-Disparagement. Following the termination of employment under this
Agreement for any reason, neither you nor the Company shall, directly or
indirectly, for yourself or itself, or on behalf of, or in conjunction with, any
other person, persons, company, partnership, corporation, business entity or
otherwise:

  (a)   Make any statements or announcements or give anyone authority to make
any public statements or announcements concerning your termination with the
Company, or     (b)   Make any statements that are inflammatory, detrimental,
slanderous, or negative in any way to the interests of you or the Company or its
affiliated entities as the case may be.     (c)   Nothing in this section shall
prevent either party from testifying or responding truthfully to any request for
discovery or testimony in any judicial or quasi-judicial proceeding or any
government inquiry, investigation or other proceeding.

9.   You acknowledge and agree that you will respect and safeguard the Company’s
property, trade secrets and confidential information. You acknowledge that the
Company’s electronic communication systems (such as email and voicemail) are
maintained to assist in the conduct of the Company’s business and that such
systems and data exchanged or stored thereon are Company property. In the event
that you leave the employ of the Company, you will not disclose any Company
trade secrets or confidential information you acquired while an employee of the
Company to any other person or entity, including without limitation, a
subsequent employer, or use such information in any manner.   10.   If any of
WIMC’s financial statements are required to be restated due to errors,
omissions, fraud, or misconduct, in each case, occurring after the Effective
Date, the Board may, in its sole discretion but acting in good faith, direct
that the Company recover all or a portion of any past or future compensation
paid by the Company to the employee after the Effective Date from any employee
with respect to any WIMC fiscal year for which the financial results are
negatively affected by such restatement; provided; that, except as otherwise
required by applicable law, rules or regulations, the errors, omissions, fraud,
or misconduct giving rise to the restatement were made by you, or otherwise
under your control and with your knowledge. For purposes of this paragraph,
errors, omissions, fraud, or misconduct may include and is not limited to
circumstances where WIMC has been required to prepare an accounting restatement
due to material noncompliance with any financial reporting requirement, as
enforced by the SEC, and the Board of Directors has determined in its sole
discretion that an employee had knowledge of the material noncompliance or the
circumstances that gave rise to such noncompliance and failed to take reasonable
steps to bring it to the attention of the appropriate individuals within the
Company, or the employee personally and knowingly engaged in practices which
materially contributed to the circumstances that enabled a material
noncompliance to occur.

-Page 7-



--------------------------------------------------------------------------------



 



11.   Tax Compliance Delay in Payment. If the Company reasonably determines that
any payment or benefit due under this Agreement, or any other amount that may
become due to you after termination of employment, is subject to Section 409A of
the Code, and also determines that you are a “specified employee,” as defined in
Section 409A(a)(2)(B)(i) of the Code, upon your termination of employment for
any reason other than death (whether by resignation or otherwise), no amount may
be paid to you or on your behalf earlier than six months after the date of your
termination of employment (or, if earlier, your death) if such payment would
violate the provisions of Section 409A of the Code and the regulations issued
thereunder, and payment shall be made, or commence to be made, as the case may
be, on the date that is six months and one day after your termination of
employment (or, if earlier, one day after your death). For this purpose, you
will be considered a “specified employee” if you are employed by an employer, or
a subsidiary of a company, that has its stock publicly traded on an established
securities market or certain related entities have their stock traded on an
established securities market and you are a “key employee”, with the exact
meaning of “specified employee”, “key employee” and “publicly traded” defined in
Section 409A(a)(2)(B)(i) of the Code and the regulations thereunder.
Notwithstanding the above, the Company hereby retains discretion to make
determinations regarding the identification of “specified employees” and to take
any necessary corporate action in connection with such determination.   12.  
You acknowledge and agree that you have read this letter agreement carefully,
have been advised by the Company to consult with an attorney regarding its
contents, and that you fully understand the same.   13.   It is agreed and
understood that this acceptance letter shall constitute our entire agreement
with respect to the subject matter hereof and shall supersede all prior
agreements, discussions, understandings and proposals (written or oral) relating
to your employment with the Company. This letter agreement will be interpreted
under and in accordance with the laws of the State of Minnesota without regard
to conflicts of laws. The parties hereto shall first seek to resolve any dispute
over the terms and conditions or application of this Agreement through non-
binding arbitration pursuant to the rules of the American Arbitration
Association (“AAA”). The arbitration will be heard by one arbitrator to be
chosen as provided by the rules of the AAA and shall be held in St. Paul,
Minnesota. In the event the dispute is not resolved through arbitration, either
party may submit the matter to the courts of the State of Minnesota situated in
St. Paul, Minnesota. In either case, if you prevail in the dispute, the Company
will pay your reasonable fees and costs in connection with the matter (including
attorneys fees). Whether you have prevailed or not shall be determined by the
arbitrator or the court, as the case may, or if the arbitrator or the court
declines to determine whether or not you have prevailed, you will be deemed to
have prevailed if, in the case of monetary damages you receive in excess of 50%
of what you demanded. Notwithstanding the foregoing, in the event of a breach or
threatened breach of the provisions of section 7-9, the party that is in breach
or in threatened breach acknowledges and agrees that the other party will suffer
irreparable harm

-Page 8-



--------------------------------------------------------------------------------



 



    that is not subject to being cured with monetary damages and that the
Company shall be entitled to injunctive relief in a state court of the State of
Minnesota.   14.   You and the Company intend that payments and benefits under
this Agreement comply with Section 409A of the Code and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. In the event that any provision of
this Agreement is determined by you or the Company to not comply with Code
Section 409A, the Company shall fully cooperate with you to reform the Agreement
to correct such noncompliance to the extent permitted under any guidance,
procedure, or other method promulgated by the Internal Revenue Service now or in
the future that provides for such correction as a means to avoid or mitigate any
taxes, interest, or penalties that would otherwise be incurred by you on account
of such non-compliance.   15.   Survival. The provisions of the following
Sections shall survive termination or expiration of this Agreement, 4, 6-11 and
13.

END OF PAGE

-Page 9-



--------------------------------------------------------------------------------



 



If the terms contained within this letter are acceptable, please sign one of the
enclosed copies and return it to me in the envelope provided and retain one copy
for your records.

          Very truly yours,

Walter Investment Management Corp.
      By:           Its: Chairman and Chief Executive Officer               

ACCEPTANCE
I have read the foregoing, have been advised to consult with counsel of my
choice concerning the same, and I fully understand the same. I approve and
accept the terms set forth above as governing my employment relationship with
the Company.
Signature____________________________ Date _____________

-Page 10-



--------------------------------------------------------------------------------



 



APPENDIX 1
DEFINITIONS
“AAA” shall have the meaning set forth in Section 12 of this Agreement.
“Agreement” shall have the meaning set forth in the introductory paragraph to
this Agreement.
“Annual Bonus” shall have the meaning set forth in Section 2(b) of this
Agreement.
“Base Salary” shall have the meaning set forth in Section 2(a) of this
Agreement.
“Bonus Payment Date” shall have the meaning set forth in Section 2(b) of this
Agreement.
“Bonus Payment Year” shall have the meaning set forth in Section 2(b) of this
Agreement.
“Bonus Year” shall have the meaning set forth in Section 2(b) of this Agreement.
“Cause” shall mean (A) conviction of, or plea of guilty or nolo contendere to, a
felony arising from any act of fraud, embezzlement or willful dishonesty in
relation to the business or affairs of the Company, or (B) conviction of, or
plea of guilty or nolo contendere to, any other felony which is materially
injurious to the Company or its reputation or which compromises your ability to
perform your job function, and/or act as a representative of the Company, or
(C) a willful failure to attempt to substantially perform your duties (other
than any such failure resulting from your Disability), after a written demand
for substantial performance is delivered to the you that specifically identifies
the manner in which the Company believes that you have not attempted to
substantially perform such duties, and you have failed to remedy the situation,
to the extent possible, within fifteen (15) business days of such written notice
from the Company or such longer time as may be reasonably required to remedy the
situation, but no longer than forty-five (45) calendar days. For purposes of
this definition, no act or failure to act on your part shall be considered to be
Cause if done, or omitted to be done, by you in good faith and with the
reasonable belief that the action or omission was in the best interests of, or
were not, in fact, materially detrimental to, the Company or a Company
subsidiary. The decision to terminate your employment for Cause, to take other
action or to take no action in response to such occurrence shall be in the sole
and exclusive discretion of the Board of Directors. If the Board of Directors
terminates your employment for Cause, the Company shall deliver written notice
of such termination to you, which notice shall include the factual basis for
your termination, and such termination shall be effective immediately upon
service of such written notice.
“Change of Control” shall mean a change of ownership of the Company, a change in
the effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company within the meaning of Treas.
Reg. 1.409A-3(i)(5).
“Code” shall mean the Internal Revenue Code of 1986, as amended.

-Page 11-



--------------------------------------------------------------------------------



 



“Code Section 409A” shall have the meaning set forth in Section 13 of this
Agreement.
“Company” shall have the meaning set forth in the introductory paragraph to this
Agreement.
“Compensation Committee” shall mean the Compensation and Human Resources
Committee of Walter Investment Management Corp.
“Compensation Payment” shall have the meaning set forth in Section 6(a) of this
Agreement.
“Competitor” shall mean any business or division or unit of any business which
provides, in whole or in part, and in the United States of America, the same or
similar services and/or products offered by the Company in the Company
Businesses. For purposes of this agreement, the term “Company Businesses” means
any business conducted by the Company at the time of the termination of the
employee’s employment with the Company.
“Constructive Termination” shall mean, without your written consent: (a) a
material failure of the Company to comply with the provisions of this agreement,
(b) a material diminution of your position (including status, offices, title and
reporting relationships), duties or responsibilities or pay, or (c) the forced
relocation of your primary job location more than 50 miles from New York, New
York; provided however, that any isolated, insubstantial or inadvertent change,
condition, failure or breach described under subsections (a) — (c) above which
is not taken in bad faith and is remedied by the Company promptly after the
Company’s actual receipt of notice from you as provided in section 6(d) shall
not constitute Constructive Termination. For purposes of this Agreement, a
material diminution in pay or responsibility shall not be deemed to have
occurred if: (i) the amount of your bonus fluctuates due to performance
considerations under the Company’s executive incentive plan or other Company
incentive plan applicable to you and in effect from time to time, (ii) you are
transferred to a position of comparable responsibility, status, title, office
and compensation within the Company, it being further acknowledged and agreed
that in the course of aligning WIMC with GTCS business over the twelve month
period following the Effective Date, changes may be made to your duties or title
and that, so long as such duties taken as a whole or title are not materially
diminished, the duties and title(s) that you have at the end of this twelve
month period shall form the base line for this Agreement, or (iii) you
experience a reduction in salary that is relatively comparable to reductions
imposed upon all senior executives in the Company. To be entitled to severance
benefits on the basis of Constructive Termination the event causing Constructive
Termination must not be implemented for the purpose of avoiding the restrictions
of the Code Section 409A restrictions.
“Developments” shall have the meaning set forth in Section 4 of this Agreement.
“Disability” shall mean (a) your inability or failure to perform your duties
hereunder for a period of ninety (90) consecutive days or a total of one hundred
twenty (120) days during any twelve (12) month period due to any physical or
mental illness or impairment, or (b) a determination by a medical doctor chosen
by the Company to the effect that you are substantially unable to perform your
duties hereunder due to any physical or mental illness or impairment.

-Page 12-



--------------------------------------------------------------------------------



 



“Effective Date” shall have the meaning set forth in the introductory paragraph
to this Agreement.
“Involuntary Termination” shall mean your termination from employment due to the
independent exercise of unilateral authority by Company to terminate your
services, other than due to your implicit or explicit request, where you are
willing and able to continue performing services. The determination of whether a
termination of employment is involuntary is based on all the facts and
circumstances. Any reference in this Agreement to “termination of employment”
shall mean “separation from service” within the meaning of Treas. Reg.
1.409A-1(h).
“Prorated Bonus” shall have the meaning set forth in Section 6(a) of this
Agreement.
“Restricted Period” shall have the meaning set forth in Section 7 of this
Agreement.
“Term” shall have the meaning set forth in the introductory paragraph to this
Agreement.
“Vacation Payment” shall have the meaning set forth in Section 6(a) of this
Agreement.

-Page 13-



--------------------------------------------------------------------------------



 



APPENDIX 2
SEPARATION AGREEMENT
AND GENERAL RELEASE OF CLAIMS
     This Separation Agreement and General Release of Claims (“Release”) is
entered into by and between [Green Tree], and its parent, subsidiaries,
predecessors, successors, assigns, affiliates, insurers and related entities,
(hereinafter collectively referred to as “Employer”) and ___________________
(hereinafter “Employee”). In consideration for the mutual promises set forth
below, Employer and Employee agree as follows:
     1. Employer and Employee are parties to a contract of employment
(“Employment Contract”) to which this Release has been attached and incorporated
by reference. Employee’s employment with Employer has been terminated and,
pursuant to the terms of the Employment Contract, Employee must execute this
Release in order to receive the severance set forth in the Employment Contract.
     2. In consideration for the promises and covenants set forth in the
Employment Contract and this Release, including, specifically but without
limitation, the general release set forth in paragraph 3 below, Employee will be
paid [insert the severance set forth in the appropriate subsection of section 6
of the Employment Contract]. Payments to Employee will be made at such times as
are set forth in the Employment Contract.
     3. Employee agrees, on behalf of himself, and his heirs, successors in
interest and assigns that, except as specifically provided herein, Employee will
not file, or cause to be filed, any charges, lawsuits, or other actions of any
kind in any forum against Employer and/or its officers, directors, employees,
agents, successors and assigns and does hereby further release and discharge
Employer and its officers, directors, employees, agents, successors and assigns
from any and all claims, causes of action, rights, demands, and obligations of
whatever nature kind or character which you may have, known or unknown, against
them (including those seeking equitable relief) alleging, without limitation,
breach of contract or any tort, legal actions under title VII of the Civil
Rights Act of 1964, as amended, Section 1981 of the Civil Rights Act of 1966, as
amended, the Rehabilitation Act of 1973, as amended, the Employee Retirement
Income Security Act of 1974, as amended, the Fair Labor Standards Act of 1938,
as amended, the Age Discrimination in Employment Act of 1967, as amended, (the
“ADEA”) (except to the extent claims under the ADEA arise after the date on
which this Release is signed by Employee), the Americans with Disability Act,
the Civil Rights Act of 1991, or any State, Federal, or local law concerning
age, race, religion, national origin, handicap, or any other form of
discrimination, or any other State, Federal, or common law or regulation
relating in any way to, Employee’s employment with the Company or Employee’s
separation from the Company, including any and all future claims, except claims
arising in connection with rights and obligations under this Release or as
specifically provided in paragraph 4 or 6 below. Employee further agrees to
waive and release any claim for damages occurring at any time after the date of
this Release because of any alleged continuing effect of any alleged acts or
omissions involving Employee and/or Employer which occurred on or before the
date of this Release.

-Page 14-



--------------------------------------------------------------------------------



 



     4. Notwithstanding anything contained in this Release to the contrary, the
general release set forth in paragraph 3 shall not apply to any claims under any
equity, option or other Employer incentive plan or award, which shall be
governed by the terms and conditions of such plan(s) or award; nor shall it
affect any rights or obligations that Employee or Employer may have pursuant to
the [Indemnification Agreement entered into between Employee and Employer].
     5. This Release shall not in any way be construed as an admission by
Employer or Employee that they have acted wrongfully with respect to each other
or that one party has any rights whatsoever against the other or the other
released parties.
     6. Employee and Employer specifically acknowledge the following:

  a.   Employee does not release or waive any right or claim which Employee may
have which arises after the date of this Release.     b.   In exchange for this
general release, Employee acknowledges that Employee has received separate
consideration beyond that which Employee is otherwise entitled to under
Employer’s policy or applicable law.     c.   Employee is releasing, among other
rights, all claims and rights under the Age Discrimination in Employment Act
(“ADEA”) and the Older Workers’ Benefit Protection Act (“OWBPA”), 29 U.S.C.
§621, et seq.     d.   Employee has twenty-one (21) days to consider this
Release.     e.   Employee has seven (7) days to revoke this Release after
acceptance. However, no consideration will be paid until after the revocation of
the acceptance period has expired. Additionally, for the revocation to be
effective, Employee must give written notice of Employee’s revocation to
Employer’s General Counsel.     f.   If Employee is a Minnesota resident, in
lieu of clause (e) above, Employee acknowledges and agreed that he or she may
rescind this Release by written notice NOT LATER THAN FIFTEEN (15) DAYS from the
date of execution of this Release. However, no consideration will be paid until
after the revocation of the acceptance period has expired. Additionally, for the
revocation to be effective, Employee must give written notice of Employee’s
revocation to Employer’s General Counsel.     g.   Employee will resign as an
officer and/or director of the Company or any of its affiliates or subsidiaries.

-Page 15-



--------------------------------------------------------------------------------



 



     7. Should Employee breach any provision of this Release, the Employer’s
obligation to continue to pay the consideration set forth herein shall cease and
Employer shall have no further obligation to Employee. All other terms and
conditions of this Release, including, but not limited to, the general release
in paragraph 3 shall remain in full force and effect. Should Employer breach any
provision of this Release, the Employee’s obligations hereunder shall cease and
Employee shall have no further obligations pursuant to this Release.
     8. Employer and Employee agree that in the event it becomes necessary to
enforce any provision of this Release, the prevailing party in such action shall
be entitled to recover all their costs and attorneys’ fees, including those
associated with appeals.
     9. This Release shall be binding upon Employer, Employee and upon
Employee’s heirs, administrators, representatives, executors, successors and
assigns, and shall inure to the benefit of Employer and the other released
parties and their successors and assigns.
     10. Employee and Employer acknowledge that this Release and the Employment
Contract shall be considered as one document and that, except as set forth
herein and therein, including without limitation the provisions of paragraphs 4
and 6 of this Release, any and all prior understandings and agreements between
the parties to this Release with respect to the subject matter of this Release
and/or the Employment Contract are merged into the Employment Contract and this
Release, which fully and completely expresses the entire understanding of the
parties with respect to the subject matter hereof and thereof.
     11. Should any provision of this Release be declared or be determined by
any Court to be illegal or invalid, the validity of the remaining parts, terms
or provisions shall not be affected thereby and said illegal or invalid part,
term or provision shall be deemed not to be a part of this Release.
     12. This Release may be executed in one or more counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
instrument.

                  [EMPLOYEE NAME]   [GREEN TREE]
 
               
 
      By:                      
 
               
Name Printed:
          Title:    
 
               
 
               
Date:
          Date:    
 
               

-Page 16-



--------------------------------------------------------------------------------



 



APPENDIX 3
Services agreement with GTH
Libman Family Holdings
Principal of The Mortgage Opportunity Group, LLC a mortgage advisory business.
Service on the Board the Directors of various trust and charitable organizations
and estate limited liability companies.

-Page 17-